DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2020 has been entered.
                                                                 Status of Claims 
Claim(s) 1-15 & 21 are pending in the application. The previous rejection(s) under 35 U.S.C. 103 have been withdrawn in light of the amendments made to the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-6 & 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ash (US 2017/0242315) in view of Safai (US 2016/0174369) in further view of Mitchell (US 2008/0230653) 
As Per Claim 1, Ash discloses an electronic dimmable window assembly [abstract], comprising:
an electronic dimmable window panel [Fig. 6, #82; the reference clearly discloses that the electrochromic medium is deposited between a first and second substrate, making it its own separate panel (Par. 38, Lines 1-7)]; and 
a heater comprising a transparent resistive transparent resistive heating element [Fig. 6, #76; Par. 37, Lines 11-14] and is operable to heat the electronic dimmable window panel [Fig. 6, #82] 
Ash does not disclose that the transparent resistive heating element is made of graphene. 
Safai, much like Ash, pertains to a method for applying conductive traces to a structure to complete an electrical circuit. [abstract] 
Safai discloses a heater formed of graphene. [Claim 1] 
Safai discloses the benefits of graphene in that it is a strong, light, and nearly transparent and an excellent conductor of heat and electricity. [Par. 14, Lines 3-5] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of a heater as taught by Ash in view of the graphene as taught by Safai to further include the heater made of graphene to efficiently conduct heat and electricity. [Par. 14, Lines 3-5] 
Neither Ash nor Safai disclose that the transparent resistive heating element is electrically insulated from the electronic dimmable window panel. 
Mitchell, much like Ash and Safai, teaches an electrically controlled dimmable window for an aircraft. [abstract]
heating element [Fig. 6, #44] is electrically insulated from the electronic dimmable window panel. [Par. 35; “…the aircraft window frame structure, the window exterior surface, various window inner panes (including the electro-chromatic dimming window surface itself), the sidewall panel 22 and heat sinks (not shown) that may be placed in airspaces such as between the sidewall panel 22 and an insulation blanket or the airspaces between window panes 64, 68, 69 (FIG. 7)…”]
Mitchell discloses the benefits of electrically insulating the heating element from the electronic dimming window panel in that it generates the sufficient electricity needed [Par. 35] without any excess that may damage the panel. 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the transparent restive transparent resistive heating element as taught by Ash and Safai in view of the heating element as taught by Mitchel to further include the transparent resistive transparent resistive heating element is electrically insulated from the electronic dimmable window panel to generate the sufficient electricity needed [Par. 35] without any excess that may damage the panel.
As Per Claim 2, Ash discloses the heater comprises a transparent substrate [Fig. 6, #72] and the transparent resistive transparent resistive heating element [Fig. 6, #76] is formed on the transparent substrate [Fig. 6, #72].
As Per Claim 4, Ash discloses the heater further comprises a transparent panel [Fig. 6, #74] configured to protectively cover the transparent resistive heating element [Fig. 6, #76], and the transparent resistive heating element [Fig. 6, #76] is sandwiched between the transparent substrate [Fig. 6, #72] and the transparent panel [Fig. 6, #74].
As Per Claim 5, Ash discloses the transparent resistive heating element [Fig. 6, #76] is formed on the electronic dimmable window panel [Fig. 6, #82], and the heater further comprises  a transparent 
As Per Claim 6, Ash discloses the heater further comprises first and second transparent panels [Fig. 6, #72 & #74; applicant refers to the transparent substrate as being both a transparent substrate [Par. 49] and a transparent panel [Par. 44]], and the transparent resistive heating element [Fig.6, #76] is sandwiched between the first and second transparent panels [Fig. 6, #72 & #74].
As Per Claim 8, Ash discloses the transparent resistive heating element [Fig.6, #76 & #78] is embedded in the electronic dimmable window panel [Fig. 6, #82].
As Per Claim 9, Ash discloses the heater further comprises a transparent substrate [Fig. 6, #74];
the transparent resistive heating element  [Fig. 6, #78] is formed on the transparent substrate [Fig. 6, #75] ; and 
the electronic dimmable window panel [Fig. 67, #82] and the transparent substrate [Fig. 4, #74] are arranged and aligned side-by-side such that light passes through the transparent substrate and the transparent resistive heating element into the electronic dimmable window panel. [it can be clearly seen in the figure that due to the orientation of the electronic dimmable window panel (84) with respect to the heater elements and transparent substrate and panel (72 & 74), light would be apple to pass through the transparent substrate (74) and the transparent resistive heating element (78) into the electronic dimmable window panel (82)]
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ash (US 2017/0242315) in view of Safai (US 2016/0174369) in further view of Mitchell (US 2008/0230653)  in further view of Alton (US 2015/0355521). 
As Per Claim 7, Ash, Safai and Mitchell discloses all limitations of the invention except at least one transparent window pane wherein the electronic dimmable window panel is spaced apart from the transparent windowpane, the heater further comprises a transparent panel having the transparent 
Alton, much like Ash and Safai, pertains to a see-through dimming panel. [abstract] 
Alton discloses at least one transparent windowpane [Fig. 1b, #104] wherein the electronic dimmable window panel [Fig. 1b, #112] is spaced apart from the transparent windowpane [Fig, 1 #104], the heater further comprises a transparent panel [Fig. 1b, #108] having the transparent resistive heating element formed thereon [it is inherent that a transparent resistive heating element would be formed onto the conductive transparent layer in order to make it conductive, which in effect would conduct heat thus making it a heating panel] and the transparent panel [Fig. 1b, #108] is located between the at least one transparent window pane  [Fig. 1b, #104] and the electronic dimmable window panel [Fig. 1b, #112].
Alton discloses the benefits of the arrangement of the transparent windowpane, heater and electronic dimmable panel in that the potential difference applied between the electrodes results in a transverse electric field that causes microscopic heating of the SPD layer (electronic dimmable window) which increases the Brownian motion of the suspended particles in the SPD layer. [Par. 4, Lines 21-25] to achieve the desired transparency of the panel [Par. 37, Lines 16-21] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of a electronic window as taught by Ash and Safai in further view of the arrangement of the panels as taught by Alton to further include except at least one transparent window pane wherein the electronic dimmable window panel is spaced apart from the transparent windowpane, the heater further comprises a transparent panel having the transparent resistive heating element formed thereon and the transparent panel is located between the at least one transparent window pane and the electronic dimmable window panel to change the transparency of the window as desired. [Par. 37, Lines 16-21] 
Claim(s) 10-15 rejected under 35 U.S.C. 103 as being unpatentable over Ash (US 2017/0242315) in view of Callahan (US 2008/0042012) in further view of Safai (US 2016/0174369) in further view of Mitchell (US 2008/0230653)
As Per Claim 10, Ash discloses an electronic dimmable window panel [Fig. 6, #82] and operable to control light entering the vehicle [Par. 6]; and 
a heater operable to heat the electronic dimmable window panel [Fig. 6, #82] the heater including the transparent heater panel  [Fig. 6, #72] and arranged side-by-side with the electronic dimmable window panel [Fig. 6, #82], the transparent heater panel including a transparent substrate [Fig. 6, #74] and a transparent resistive transparent resistive heating element [Fig. 6, #76 & #78] and formed on the transparent substrate [Fig. 6, #74]. 
Ash does not disclose at least one outer windowpane allowing viewing therethrough from inside the vehicle;
An electronic dimmable window panel spaced inboard of the outer windowpane;
A heater arranged side-by-side with the outer windowpane; and
A transparent resistive transparent resistive heating element formed of a layer of graphene. 
Callahan, much like Ash, pertains to method and apparatus for managing heating of a window system. [abstract]
Callahan discloses one outer windowpane allowing viewing therethrough from inside the vehicle [Fig. 1, #50];
An electronic dimmable window panel [Fig. 6, #520] spaced inboard of the outer windowpane [Fig. 1, #50];
A heater [Fig. 6, #510] arranged side-by-side with the outer windowpane [Fig. 1, #50]

Therefore it would have been obvious to one with ordinary skill in the art to modify the teachings of a window assembly as taught by Ash in view of the teachings of a window pane as taught by Callahan to further include the transparent heater panel is located between the electronic dimmable window panel and the at least one outer windowpane to provides lower initial and lifecycle costs as opposed to manual pull down shades. [Par. 7, Lines 4-5]
Neither Ash nor Callahn discloses a transparent resistive transparent resistive heating element formed of a layer of graphene. 
Safai, much like Ash, pertains to a method for applying conductive traces to a structure to complete an electrical circuit. [abstract] 
Safai discloses a layer of graphene. [Claim 1] 
Safai discloses the benefits of the layer of graphene in that it is a strong, light, and nearly transparent and an excellent conductor of heat and electricity. [Par. 14, Lines 3-5]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the resistive transparent resistive heating element as taught by Ash and Callahan in view of the layer of graphene as taught by Safai to further a transparent resistive transparent resistive heating element formed of a layer of graphene to efficiently conduct heat and electricity. [Par. 14, Lines 3-5]
Neither Ash nor Safai disclose the transparent resistive transparent resistive heating element is electrically insulated from the electronic dimmable window panel. 
Mitchell, much like Ash and Safai, an electrically controlled dimmable window for an aircraft. [abstract]
heating element [Fig. 6, #44] is electrically insulated from the electronic dimmable window panel. [Par. 35; “…the aircraft window frame structure, the window exterior surface, various window inner panes (including the electro-chromatic dimming window surface itself), the sidewall panel 22 and heat sinks (not shown) that may be placed in airspaces such as between the sidewall panel 22 and an insulation blanket or the airspaces between window panes 64, 68, 69 (FIG. 7)…”]
Mitchell discloses the benefits of electrically insulating the heating element from the electronic dimming window panel in that it generates the sufficient electricity needed [Par. 35] without any excess that may damage the panel. 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the transparent restive transparent resistive heating element as taught by Ash and Safai in view of the heating element as taught by Mitchel to further include the transparent resistive transparent resistive heating element is electrically insulated from the electronic dimmable window panel to generate the sufficient electricity needed [Par. 35] without any excess that may damage the panel.
As Per Claim 11, Ash and Callahan discloses all limitations of the invention except the layer of graphene arranged as an electrical circuit on the transparent substrate and adapted to be coupled with a source of electrical power. 
Safai, much like Ash and Callahan, pertains to a method for applying conductive traces to a structure to complete an electrical circuit. [abstract] 
Safai discloses the layer of graphene arranged as an electrical circuit and adapted to be coupled with a source of electrical power. [Claim 1]
Safai discloses the benefits of the layer of graphene in that it is a strong, light, and nearly transparent and an excellent conductor of heat and electricity. [Par. 14, Lines 3-5]

As Per Claim 12, Ash discloses the transparent resistive heating element [Fig. 6, #78] is arranged in on the transparent substrate. [Fig. 6, #74]
As Per Claim 13, Yamada discloses the heater further comprises  a transparent panel [Fig. 6, #72] overlying and configured to protectively cover resistive transparent resistive heating element [Fig. 6, #76] and is sandwiched between the transparent panel [Fig. 6, #72] and the transparent substrate. [Fig. 6, #74]
Neither Yamada nor Callahan disclose the resistive transparent resistive heating element is a layer of graphene. 
Safai, much like Ash and Callahan, pertains to a method for applying conductive traces to a structure to complete an electrical circuit. [abstract] 
Safai discloses a layer of graphene used as a heating element. [Claim 1] 
Safai discloses the benefits of the layer of graphene in that it is a strong, light, and nearly transparent and an excellent conductor of heat and electricity. [Par. 14, Lines 3-5]
Therefore, it would have been obvious to one with ordinary skill in the art to combine the teachings of the transparent substrate as taught by Ash and Callahan in view of the layer of graphene as taught by Safai to further include the resistive transparent resistive heating element is a layer of graphene to efficiently conduct heat and electricity. [Par. 14, Lines 3-5]
As Per Claim 14, Ash and Safai discloses all limitations of the invention except discloses the transparent heater panel is spaced apart from the at least one outer windowpane, and 

Callahan, much like Ash and Safai, pertains to method and apparatus for managing heating of a window system. [abstract]
Callahan discloses the transparent heater panel [Fig. 1, #10] is spaced apart from the at least one outer windowpane [Fig. 1, #50], and 
the transparent heater panel [Fig. 1, #10] is located between the electronic dimmable window panel [Fig. 1, #40] and the at least one outer windowpane [Fig.1, #50].
Callahan discloses the benefits of arrangement of the heater panel, electronic window panel and the at least one outer windowpane in that it provides lower initial and lifecycle costs as opposed to manual pull down shades. [Par. 7] 
Therefore it would have been obvious to one with ordinary skill in the art to modify the teachings of the heater a taught by Ash and Safai in further view of the heater as taught by Callahan to further include the transparent heater panel is located between the electronic dimmable window panel and the at least one outer windowpane to provides lower initial and lifecycle costs as opposed to manual pull down shades. [Par. 7, Lines 4-5]
As Per Claim 15, Ash discloses the transparent heater panel [Fig. 6, #72] is mounted in contact with the electronic dimmable window panel [Fig. 6, #82]
Claim(s) 3 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ash (US 2017/0242315) in view of Safai (US 2016/0174369) further view of Mitchell (US 2008/0230653) in further view of Ishida (US 2016/0272332).
As Per Claim 3, Ash discloses a thermostatic control circuit located on the transparent substrate and operable to control the heating element. [Par. 32, Lines 1-4; the reference clearly discloses that the the feedback circuit is couple to the conducting lines (43) which are coupled to the transparent substrate (74)]. 
Neither Ash, Mitchell nor Safai disclose wherein the thermostatic control circuit receives temperature information from temperature sensors and the temperature information is used by the thermostatic control circuit to adjust a temperature of the heating element.
Ishida, much like Ash, Mitchell and Safai, pertains to a windshield heat. [abstract] 
Ishida discloses wherein the thermostatic control circuit receives temperature information from temperature sensors [Fig. 2, #15] and the temperature information is used by the thermostatic control circuit to adjust a temperature of the transparent resistive heating element [Fig. 2, #12 ; Par. 40; “….the temperature of the heater 12 to be subjected to the power control is directly detected by the temperature sensor 15. Hence, there is a smaller error in detected temperature as compared with the case where, for example, the temperature sensor 15 detects the temperature of the surface of the windshield 11 that is heat-transferred by the heater 12, enabling more accurate control of the heater 12...”] 
Ishida discloses the benefits of the control circuit in that it enables a more accurate control of the heater. [Par. 40] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of control circuit as taught by Ash and Safai in view of the control circuit as taught by Ishida to further include wherein the thermostatic control circuit receives temperature information from temperature sensors and the temperature information is used by the thermostatic control circuit to adjust a temperature of the transparent resistive heating element to enable a more accurate control of the heater. [Par. 40]
As Per Claim 21, Ash, Mitchell and Safai disclose all limitations of the invention except wherein the heater generates heat applied to the electronic dimmable window panel to prevent frosting of the electronic dimmable window panel.
Ishida, much like Ash, Mitchell and Safai, pertains to a windshield heat. [abstract] 
Ishida discloses wherein the heater generates heat applied to the electronic dimmable window panel to prevent frosting of the electronic dimmable window panel. [Par. 6; “…Heating a windshield by a heater is controlled so as to avoid both icing on the outer surface of the windshield and fogging on the inner surface of the windshield, and the temperature of the windshield is maintained such that anti-icing and anti-fogging conditions are all satisfied…”]
Ishida discloses the benefits of the heater in that it reduces the risk of icing during operation. [Par. 6] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the heater as taught by Ash and Safai in view of the heater as taught by Ishida to further include wherein the heater generates heat applied to the electronic dimmable window panel to prevent frosting of the electronic dimmable window panel to reduce the risk of icing during operation. [Par. 6]
Response to Arguments
Applicant's arguments filed 10/05/2020 have been fully considered. The claims as amended have facilitated a new grounds of rejections for the reasons stated above.
Conclusion
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on 571-272-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AHMAD ABDEL-RAHMAN/Examiner, Art Unit 3761                                              

/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726